EXHIBIT 10.9

Execution Version

April 4, 2006

Special Value Expansion Fund, LLC

Special Value Opportunities Fund, LLC

Tennenbaum Capital Partners, LLC, as Agent

2951 28th Street

Suite 1000

Santa Monica, CA 90405

Attn: José Feliciano

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of December 1, 2005,
by and among Radnor Holdings Corporation (the “Company”), the Guarantors party
thereto, Special Value Expansion Fund, LLC and Special Value Opportunities Fund,
LLC (together, along with their direct and indirect transferees, the “Lenders”)
and Tennenbaum Capital Partners, LLC (“TCP”), as Agent and Collateral Agent for
the Lenders (the “Agent”) (as the same may be amended, modified, supplemented or
restated from time to time, the “Credit Agreement”). Reference is further made
to Amendment No. 1 to Credit Agreement, dated as of the date hereof, by and
among the Company, the Guarantors party thereto, the Lenders and the Agent
(“Amendment No. 1”). Capitalized terms used but not defined herein have the
meaning given them in the Credit Agreement.

1. Each of the Persons identified as a Management Shareholder on the signature
pages hereto (each such person, a “Management Shareholder”) is a significant
shareholder of the Company and, as such, will benefit by virtue of the financial
accommodations to be extended to Company by the Agent and the Lenders pursuant
to Amendment No. 1. The Company and each of the Management Shareholders hereby
further understands and acknowledges that the Lenders and Agent would be
unwilling to extend such financial accommodations in the absence of the
covenants and agreements of the Company and the Management Shareholders herein.

2. At any time following the acceleration of the Tranche C Loans pursuant to
Section 6(b) of the Credit Agreement, the Company and the Management
Shareholders will, upon the written request of the Agent, take all Necessary
Action to cause a majority of the Board of Directors of the Company to be
designees of the Agent until the earlier of (i) such time as such acceleration
is rescinded pursuant to Section 6(b) of the Credit Agreement and (ii) such time
as the Company’s Obligations under the Credit Agreement in respect of the
Tranche C Loans have been paid in full in cash or such other consideration as
was acceptable to the Lenders. The provisions of this paragraph 2 shall expire
upon payment in full in cash or such other consideration as is acceptable to the
Lenders of the Tranche C Loans, including all interest thereon.



--------------------------------------------------------------------------------

For purposes of this paragraph 2, “Necessary Action” means with respect to a
specified result, all actions (to the extent such actions are permitted by law)
necessary to cause such result, including (i) voting or providing a written
consent or proxy with respect to the Company’s Capital Stock, (ii) causing the
adoption of shareholders’ resolutions or proxies with respect to the Company’s
Capital Stock, (iii) causing members of the Board of Directors (to the extent
such members were nominated or designated by the Person obligated to take such
Necessary Action, and subject to any fiduciary duties that such members may have
as directors of the Company) to act in a certain manner or causing them to be
removed in the event that they fail to act in such a manner, (iv) executing
agreements and instruments to effect such result and (v) making, or causing to
be made, with governmental, administrative or regulatory authorities, all
filings, registrations or similar actions that are required to achieve such
result.

3. The Company and the Management Shareholders agree that, in the event any term
or provision of the bylaws of the Company conflict with this Agreement, the
bylaws shall control; provided that all parties hereto shall take all action
reasonably necessary to amend the bylaws so that they shall not conflict,
including voting in favor of such amendments thereto as shall be reasonably
necessary to conform the bylaws to the provisions of this Agreement.

4. On or before September 30, 2006, the Company shall have appointed a Chief
Operating Officer, which appointment shall have been approved by the Board of
Directors of the Company.

5. Except as otherwise provided herein, none of the parties hereto nor their
advisors shall refer to either the existence of this letter agreement unless
given written approval to do so by the other parties hereto; provided, however,
that notwithstanding the foregoing restriction, the parties hereto may disclose
this letter agreement (a) to the extent required by law, and (b) to its
employees and advisors on a need-to-know basis. In addition, TCP, Special Value
Expansion Fund, LLC and Special Value Opportunities Fund, LLC may disclose this
letter agreement to Persons that may elect to purchase, or take a participation
in, a portion of the Loans. The parties hereto agree to inform all such persons
who receive information concerning this letter agreement that such information
and this letter agreement are confidential and may not be disclosed to any other
person.

6. EACH OF THE PARTIES TO THIS LETTER AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS LETTER AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LETTER AGREEMENT.

7. This letter agreement shall be governed by the internal laws of the State of
New York, without regard to conflict of laws principles, except for applicable
Federal law.



--------------------------------------------------------------------------------

8. This letter agreement shall be binding upon any transferee of Capital Stock
of the Company held by the Management Shareholders as though such transferee
were a Management Shareholder signatory hereto. Prior to consummating any
transfer of Capital Stock of the Company, the transferring Management
Shareholder shall cause each prospective transferee thereof to execute and
deliver to the Agent a written agreement to be bound hereby in form and
substance reasonably satisfactory to the Agent. To the extent permitted by
applicable law, any assignment of rights and obligations in violation of this
paragraph 7 shall be null and void.

9. Each of the parties hereto hereby submits to the exclusive jurisdiction of
the Federal and state courts in the Borough of Manhattan in The City of New York
in any suit or proceeding arising out of or relating to this letter agreement or
the transactions contemplated hereby.

10. This letter agreement may be executed in one or more counterparts, each of
which shall be considered one and the same agreement.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please so indicate by
signing this Letter Agreement and returning it to the undersigned.

 

Sincerely, COMPANY: RADNOR HOLDINGS CORPORATION By:  

/s/ Michael T. Kennedy

Name:   Michael T. Kennedy Title:   President and CEO Address for Notices:
Radnor Financial Centre, Suite 300 150 Radnor-Chester Road, Radnor, PA 19087
Attn: Michael T. Kennedy Fax: (610) 995-2697

[Signature Page to Side Letter]



--------------------------------------------------------------------------------

MANAGEMENT SHAREHOLDERS: MICHAEL T. KENNEDY

/s/ Michael T. Kennedy

Address for Notices: c/o Radnor Holdings Corporation Radnor Financial Centre,
Suite 300 150 Radnor-Chester Road, Radnor, PA 19087 Attn: Michael T. Kennedy
Fax: (610) 995-2697 R. RADCLIFFE HASTINGS

/s/ R. Radcliffe Hastings

Address for Notices: c/o Radnor Holdings Corporation Radnor Financial Centre,
Suite 300 150 Radnor-Chester Road, Radnor, PA 19087 Attn: Michael T. Kennedy
Fax: (610) 995-2697

[Signature Page to Side Letter]



--------------------------------------------------------------------------------

AGENT: TENNENBAUM CAPITAL PARTNERS, LLC By:  

/s/ José Feliciano

Name:   José Feliciano Title:   Partner Address for Notices: 2951 28th Street,
Suite 1000 Santa Monica, CA 90405 Attn: General Counsel Fax: (310) 899-4967

[Signature Page to Side Letter]



--------------------------------------------------------------------------------

LENDERS: SPECIAL VALUE EXPANSION FUND, LLC By:  

/s/ José Feliciano

Name:   José Feliciano Title:   Authorized Signatory Address for Notices: 2951
28th Street, Suite 1000 Santa Monica, CA 90405 Attn: General Counsel Fax:
(310) 899-4967 SPECIAL VALUE OPPORTUNITIES FUND, LLC By:  

/s/ José Feliciano

Name:   José Feliciano Title:   Authorized Signatory Address for Notices: 2951
28th Street, Suite 1000 Santa Monica, CA 90405 Attn: General Counsel Fax:
(310) 899-4967

[Signature Page to Side Letter]